DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Election/Restrictions
Applicant's election with traverse of Species IV in the reply filed on March 10, 2022 is acknowledged.  The traversal is on the ground(s) that “there should be un undue burden on the Examiner to consider all claims in the single application” (Remarks, p. 1).  
This is not found persuasive because, as provided in the species requirement dated January 14, 2022, a search burden exists; the burden including but not limited to the species requiring different fields of search, such as different classes/subclasses, electronic resources and different search queries, and the prior art applicable to one species would not necessarily be applicable to another (see Requirement, p. 3).  
Further, Applicant has not proffered any evidence to support their assertion, i.e., “there should be un undue burden on the Examiner to consider all claims in the single application.”  Absent evidence, Applicant’s statement is merely an unsupported allegation and does not provide persuasive argument regarding a search burden as it would relate to, for example, at least a lead assembly (H01L 37/14618), a soldering assembly (H05K 5/0217), a vibration assembly (H04N 5/22521), and/or transparent plates (G02B 5/208).
The requirement is still deemed proper and is therefore made FINAL.
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy of foreign patent application number 201910053122, filed in China on January 21, 2019, has been received and made of record.

Information Disclosure Statement
The information disclosure statement (lDS) submitted on August 2, 2012 is in compliance with the provisions of 37 CFR 1.97 and is being considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, independent claim 1, from which claim 6 depends and inherits all limitations therefrom, establishes  “a substrate, wherein the substrate has a main body including a metal material”.  Dependent claim 6 then goes on to recite “the substrate further has an extended region connected to the main body, wherein the main body and the extended region have a metal material,…”  It is unclear from the claim, as written, whether the “metal material” of the substrate of claim 6 is intended to be the same “metal material” of the substrate of claim 1, or is intended to be a new, and different “metal material” from the substrate of claim 1.  
Further regarding claim 6, the claim recites “wherein the main body and the extended region have a metal material, and the metal material of the extended region is different than the metal material of the main body.”  The claim appears to establish that “the main body” and “the extended region” have a metal material (i.e., a singular material), but then goes on to recite that “the” metal material is different for “the main body” and “the extended region,” claiming what appears to be a second metal material.  
In light of the current claim language, one of ordinary skill in the art would not be put on fair notice regarding the metes and bounds of the claim.  Therefore, claim 6 is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, independent claim 7, from which claim 8 depends and inherits all limitations therefrom, establishes “at least one through hole” in line 2 of the claim.  Claim 8 then goes on to recite “the through hole.”  The recitation of “the through hole” of claim 8 lacks proper antecedent basis and brings the number of intended or potential “through hole(s)” into question.   In light of the current claim language, one of ordinary skill in the art would not be put on fair notice regarding the metes and bounds of the claim.  Therefore, claim 8 is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 6-9 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Publication No. 2014/0049686 to Chen.
Regarding claim 1, Chen teaches a photosensitive module (e.g., fig. 2), configured to receive light passing through a lens, comprising a base assembly, including a substrate (e.g., fig. 1, element 30; [0015]), wherein the substrate has a main body including a metal material (e.g., [0015], printed circuit board), a first transparent plate (e.g., fig. 1, element 40; [0016]), disposed on a first side of the base assembly (e.g., fig. 1), an image sensor (e.g., fig. 1, element 20; [0020]), disposed on a second side of the base assembly and adjacent to the main body of the substrate (e.g., fig. 1), wherein the first side is opposite the second side (e.g., fig. 1), and the substrate is disposed between the image sensor and the first transparent plate(e.g., fig. 1, element 30 between element 20 and element 40), and a first plastic member (e.g., fig. 1, element 10; [0013]), connected to the base assembly (e.g., fig. 1), wherein the image sensor is surrounded by the first plastic member (e.g., fig. 1), wherein when the photosensitive module receives light, the light passes through the first transparent plate and an opening of the main body sequentially to the image sensor (e.g., fig. 1; [0018-20]). 
Regarding claim 2, Chen teaches all of the limitations of claim 2 (see the 35 U.S.C. 102 rejection to claim 1, supra) including teaching the photosensitive module further comprising a thermal adhesive disposed between the substrate and the image sensor (e.g., fig. 1, element 50; [0017], glue has thermal properties and no additional features are claimed beyond the label “thermal adhesive”), wherein the thermal adhesive is in contact with the main body of the substrate and the image sensor (e.g., fig. 1; [0017]). 
Regarding claim 6, Chen teaches all of the limitations of claim 6 (see the 35 U.S.C. 102 rejection to claim 1, supra) including teaching wherein the substrate further has an extended region connected to the main body (e.g., figs. 1 and 3, element 30), wherein the main body and the extended region have a metal material (e.g., figs. 1 and 3, element 30; [0015], printed circuit board), and the metal material of the extended region is different than the metal material of the main body (fig.  1, if a metal material is used in two different locations, it is two different piece of metal material; please see the 35 U.S.C. 112(b) rejection to claim 6, supra). 
Regarding claim 7, Chen teaches all of the limitations of claim 7 (see the 35 U.S.C. 102 rejection to claim 1, supra) including teaching wherein the first plastic member has at least one through hole penetrating a side wall of the first plastic member (e.g., fig. 1, indicator 15; [0013]). 
Regarding claim 8, Chen teaches all of the limitations of claim 8 (see the 35 U.S.C. 102 rejection to claim 7, supra) including teaching wherein the first plastic member has a rectangular structure (e.g., fig. 1, element 10), the through hole is located on the side wall of the rectangular structure (e.g., fig. 1, indicator 15), and the through hole has an outer opening and an inner opening (e.g., [0013], openings exist on both sides of element 10), wherein the outer opening is farther away from a reference surface of the substrate than the inner opening (e.g., see fig. 1, indicator 15 portion furthest from a reference surface of element 30). 
Regarding claim 9, Chen teaches all of the limitations of claim 9 (see the 35 U.S.C. 102 rejection to claim 1, supra) including teaching the photosensitive module further comprising a lead assembly connecting the image sensor and the base assembly (fig. 1, element 22; [0014], [0020]), wherein the lead assembly is encapsulated by the first plastic member (e.g., figs. 1-5), and the lead assembly at least partially overlaps the image sensor in a light-incident direction (e.g., fig. 1, element 22). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of U.S. Patent No. 6,686,588 to Webster et al. (hereinafter “Webster”).
Regarding claim 11, Chen teaches all of the limitations of claim 11 (see the 35 U.S.C. 102 rejection to claim 1, supra) including teaching the photosensitive module further comprising a second member (e.g., fig. 1, element 60) connected to the base assembly and carrying the first transparent plate (e.g., fig. 1), wherein the first plastic member is disposed on the first side of the base assembly (e.g., fig. 1, see element 10 in relation to element 30), and the second member is disposed on the second side of the base assembly (e.g., fig. 1, see element 60 in relation to element 30).  Chen, however, is found to be silent regarding the material of the second member, i.e., a second plastic member.
Nevertheless, Webster teaches a similar photosensitive module, wherein the a member is made of plastic (e.g., fig. 2, element 130; col. 6, lines 5-15).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have produced the lens holder (e.g., fig. 1, element 60) as taught by Chen with plastic as taught by Webster, in order to provide a material that is resilient to high temperatures that may be encountered during assembly/manufacture of the module.

Allowable Subject Matter
Claims 3-5 and 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 9,088,705 to Tam teaches a similar photosensitive module.
U.S. Patent Publication No. 2015/0281532 to Yu et al. teaches a similar photosensitive module.
	U.S. Patent Publication No. 2004/0263669 to Kobayashi teaches an imaging apparatus that includes a first and a second transparent plate in conjunction with a vibration element.
	U.S. Patent No. 9,041,859 to Ji et al. teaches an imaging apparatus that includes a first and a second transparent plate in conjunction with a vibration element.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C VIEAUX whose telephone number is (571)272-7318. The examiner can normally be reached Increased Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY C VIEAUX/Primary Examiner, Art Unit 2697